Citation Nr: 1616593	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for left knee patellar malalignment 
syndrome.  

2. Entitlement to a rating in excess of 10 percent for recurrent subluxation of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to August 1999.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable rating for the Veteran's left knee disability.  In a subsequent decision in June 2009, issued in July 2009, the RO granted a 10 percent rating for the left knee, effective March 29, 2007, the date the Veteran filed her claim for an increased rating.  Because this increased rating did not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim for an increased rating for service connected left knee disability remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2012, the Board remanded the Veteran's claim for further development of the record.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet App 141 (1999).  In an April 2014 decision the Board, inter alia, denied entitlement to a rating in excess of 10 percent for the left knee disability.  The Veteran appealed the matter to the United States Court of Appeals for Veterans
Claims (Court), which, by a December 2014 Order, granted a December 2014 Joint Motion for Partial Remand (JMPR), vacating the portion of the April 2014 decision dealing with the claim for an increased rating for the left knee disability, and remanding the case back to the Board for compliance with the terms of the JMPR.  In an April 2015 decision, the Board denied a rating in excess of 10 percent for limitation of motion of the left knee under Diagnostic Code (DC) 5260 and granted a 10 percent rating for slight, recurrent subluxation of the left knee under DC 5257; the Board's decision was implemented by an April 2015 rating decision.  The Veteran appealed the matter to the Court, which, by a March 2016 Order, granted a March 2016 JMPR, vacating the portion of the April 2015 decision dealing with the claim for an increased rating for the left knee disability, and remanding the case back to the Board for compliance with the terms of the JMPR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In the March 2016 JMPR, the parties determined that the Board's April 2015 decision did not contain adequate reasons or bases for its denial of a rating in excess of 10 percent for the service-connected left patellar malalignment under DC 5260 (left knee disability).  In pertinent part, the JMPR noted that the Board found the Veteran made multiple statements as to instability of the left knee and competently and credibly reported occasional instability and giving way.  In April 2009, a VA examiner noted that the Veteran had mild to moderate impairment in relation to standing and walking.  The JMPR concluded that the Board erred by failing to provide adequate reasons or bases to explain why the Veteran's symptoms would not warrant a rating for moderate recurrent subluxation or lateral instability of the left knee under DC 5257.  

In view of the JMPR's assertions, the Board finds that the evidence of record is not adequate to evaluate the Veteran's left knee disability.  Notably, the record shows that the Veteran receives regular VA care for her left knee disability.  Records of her VA treatment, however, dated since December 2011, have not been associated with the claims record.  Records of her VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claims must be remanded to associate those records and to afford her a VA orthopedic examination to assess the current severity of her left knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for her left knee disability since December 2011.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of her service-connected left knee disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail.  The examiner must explain the rationale for all opinions.  

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

